DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recites amounts of components, however, there is no weight basis for the components which renders the claims indefinite. Are the components based on the total composition or a specific component? Clarification is needed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6-9, 11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over LANGFORD (U.S. Publication No. 2008/0216715, hereinafter LANGFORD) in view of INGRISCH et al. (U.S. Publication No. 2012/0071588, hereinafter INGRISCH) in further view of FOSTER et al. (U.S. Publication No. 2006/0096074, hereinafter FOSTER).
Regarding claims 1, 7, 8, and 14, LANGFORD teaches a wall repair compound useful for filling and repairing cracks, holes, and other imperfection in a wall surface, such as the joints between adjacent wallboard panels, includes a conventional filler material and a conventional binder material (Abstract; [0019 and 0038]). Suitable fillers include calcium carbon (CaCO3) and calcium sulfate dehydrate (CaSO4-2H2O commonly referred to as gypsum) for a ready mixed type joint compounds, and calcium sulfate hemihydrate (CaSO4-1/2H2O) for setting type joint compounds [0020 and 0036]. Suitable binders include polyvinyl acetate, polyvinyl alcohol, ethylene vinyl acetate co-polymer, and etc. [0021]. Wall repair compound refers generally to compositions useful for filling and repairing cracks, holes, and other imperfections in surfaces such as drywall, wood, plaster, and masonry. Wall repair compounds include interior finishing and patch compounds such as joint compound, spackling compound, wood fillers, plasters, stucco, and the like [0019]. 
However, LANGFORD does not teach a wall repair compound comprising carbon fibers.
In the same field of endeavor of building compositions [0031 and 0032], INGRISCH teaches a fiber-containing pasty construction materials containing carbon fibers [0013]. The fibers have a length in the range of 0.1 µm to 16 mm, preferably from 10 µm to 5 mm. The amount of carbon fibers is from 0.1 to 5% by weight [0014]. Other fibers can be used such as cellulose fibers and synthetic organic fibers such as polyamide fibers, polyester fibers, polyethylene fibers, polypropylene fibers, polyvinyl alcohol fibers, and aramid fibers [0013]. The addition of fiber-containing pasty has improved mechanical properties and a lower tendency for cracks to be formed [0008]. The fiber-containing paste-like building compositions are applied to the insulation materials, in particular insulation boards [0031]. Further uses for the fiber-containing paste-like building compositions are in coating compositions. Examples of coating compositions are mortars, self-leveling compositions, screeds, renders [0032]. 
Given LANGFORD teaches the wall repair includes stucco and INGRISCH teaches fiber-containing pasty construction material such as renders, it would have been obvious to a person of ordinary skill in 
However, the combined disclosures of LANGFORD and INGRISCH do not teach from 5% to 20% by weight fibre additive selected from the group consisting of cellulose fibers, polymer fibres, mineral fibres, synthetic organic fibres and synthetic inorganic fibres, and combination thereof.
In the same field of endeavor of spackling compositions used a patch repair for use on wallboards and plaster walls and ceilings [0008, 0009, and 0014], FOSTER teaches the composition comprising polyaramid and/or polyethylene fibers [0033] (Note: polyethylene fibers read on polymer fibers). The amount of polyaramid fibers, polyethylene fibers, or a combination thereof is present is in the amount of from about 0.5 to about 10 percent by weight [0018]. ]. The composition having polyaramid and/or polyethylene fibers provide the composition with novel properties [0033]. More specifically, polyaramid fibers that act as structural strengtheners to provide the dried composition with exceptional strength and resistance to cracking (Abstract; [0018]). 
Given LANGFORD teaches wall repair compounds include interior finishing and patch compounds such as spackling compound [0019] and INGRISCH teaches fiber-containing paste-like building composition comprises polyethylene fibers and aramid fibers [0013], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the polyaramid fibers, polyethylene fibers, or a combination thereof of FOSTER with the combined disclosures of LANGFORD and INGRISCH for the benefit of obtaining novel properties and provides exceptional strength and resistance to cracking for spackling compositions as taught in FOSTER 
With regard to the claim limitations, “wherein the ratio of carbon fibers to filler is from about 1:1000 to about 1:50,” LANGFORD teaches a wall repair compound comprising 25-95% of filler (Table 1; [0029]) and INGRISCH teaches a compound comprising 0.1 to 5% by weight of carbon fibers [0014]. The amounts of carbon fibers and filler can be adjusted to obtain the claimed range. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).
Regarding claims 3 and 4, LANGFORD teaches a wall repair compound useful for filling and repairing cracks, holes, and other imperfection in a wall surface, such as the joints between adjacent wallboard panels, includes a conventional filler material and a conventional binder material (Abstract; [0019 and 0038]). Suitable binders include polyvinyl acetate, polyvinyl alcohol, ethylene vinyl acetate co-polymer, and etc. [0021]. The amount of filler is 25-95% and binder is in the amount of 1-45% (Table 1; [0029]) which is within the claimed ratio when the amounts are adjusted. For instance, 25% of binder can be used and 25% of filler can be used for a ratio of 1:1. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has 
Regarding claim 6, LANGFORD teaches a wall repair compound comprising 25-95% of filler (Table 1; [0029]) and INGRISCH teaches a compound comprising 0.1 to 5% by weight of carbon fibers [0014]. The amounts of carbon fibers and filler can be adjusted to obtain the claimed range. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).
Regarding claim 9, INGRISCH teaches a fiber-containing pasty construction materials containing carbon fibers [0013]. The carbon fibers include polyacrylonitrile fibers [0013]. 
Regarding claim 11, FOSTER teaches the composition comprising polyaramid and/or polyethylene fibers [0033]. The amount of polyaramid fibers, polyethylene fibers, or a combination 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MFEP 2131.03 and MPEP 2144.05I.
Regarding claim 15, FOSTER teaches about 0.5% to about 10% of polyethylene fibers and LANGFORD teaches a wall repair compound comprises filler in the amount of 25-95% (Table 1; [0029]). The amounts of the polyethylene fibers and filler can be adjusted to be within the claimed range of 1:1000 to about 1:50. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 
Regarding claims 16 and 17, LANGFORD teaches the joint compound can also include surfactants [0022], thickeners [0023], non-levelling agents [0024], fungicides, wetting agents, defoamers, surfactants [0025 and 0042-0043], and water ([0029]; Table 1).
Regarding claim 18, LANGFORD teaches a wall repair compound comprises filler in the amount of 25-95% and 1-45% of a binder (Table 1; [0029]).  INGRISCH teaches a compound comprising 0.1 to 5% by weight of carbon fibers [0014]. FOSTER teaches about 0.5% to about 10% of polyaramid fibers, polyethylene fibers, or a combination thereof [0018 and 0033] (which reads on the fibre additive). 

Claims 1, 3, 4, 6-9, 11-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over LANGFORD (U.S. Publication No. 2008/0216715, hereinafter LANGFORD) in view of INGRISCH et al. (U.S. Publication No. 2012/0071588, hereinafter INGRISCH) in further view of ESPINOZA et al. (U.S. Patent No. 5,746,822, hereinafter ESPINOZA).
Regarding claims 1, 7, 8, and 12, LANGFORD teaches a wall repair compound useful for filling and repairing cracks, holes, and other imperfection in a wall surface, such as the joints between adjacent wallboard panels, includes a conventional filler material and a conventional binder material (Abstract; [0019 and 0038]). Suitable fillers include calcium carbon (CaCO3) and calcium sulfate dehydrate (CaSO4-2H2O commonly referred to as gypsum) for a ready mixed type joint compounds, and calcium sulfate hemihydrate (CaSO4-1/2H2O) for setting type joint compounds [0020 and 0036]. Suitable binders include polyvinyl acetate, polyvinyl alcohol, ethylene vinyl acetate co-polymer, and etc. [0021]. Wall repair 
However, LANGFORD does not teach a wall repair compound comprising carbon fibers.
In the same field of endeavor of building compositions [0031 and 0032], INGRISCH teaches a fiber-containing pasty construction materials containing carbon fibers [0013]. The fibers have a length in the range of 0.1 µm to 16 mm, preferably from 10 µm to 5 mm. The amount of carbon fibers is from 0.1 to 5% by weight [0014]. Other fibers can be used such as cellulose fibers and synthetic organic fibers such as polyamide fibers, polyester fibers, polyethylene fibers, polypropylene fibers, polyvinyl alcohol fibers, and aramid fibers [0013]. The addition of fiber-containing pasty has improved mechanical properties and a lower tendency for cracks to be formed [0008]. The fiber-containing paste-like building compositions are applied to the insulation materials, in particular insulation boards [0031]. Further uses for the fiber-containing paste-like building compositions are in coating compositions. Examples of coating compositions are mortars, self-leveling compositions, screeds, renders [0032]. 
Given LANGFORD teaches the wall repair includes stucco and INGRISCH teaches fiber-containing pasty construction material such as renders, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the carbon fiber of INGRISCH with the wall repair compound of LANGFORD for the benefit of improving mechanical properties and a lower tendency for cracks to be formed as taught by INGRISCH [0008]. It is well-known that renders are a first coat of plaster applied to brick or stone surface and stucco is fine plaster used for coating wall surfaces or molding into architectural decorations. Therefore the stucco of LANGFORD and render of INGRISCH are in the same.
However, the combined disclosures of LANGFORD and INGRISCH do not teach from 5% to 20% by weight fibre additive selected from the group consisting of cellulose fibers, polymer fibres, mineral fibres, synthetic organic fibres and synthetic inorganic fibres, and combination thereof.
In the same field of endeavor of joint compound used for filling and sealing the joints between adjacent wallboards  (Title; Col. 2, lines 65-67; Col. 3, lines 1-5), ESPINOZA teaches the composition comprising reinforcing fiber such as cellulose fiber in the amount of from 0.1% to about 5% of the dry weight of the composition (Col. 5, lines 63-68). The reinforcing fiber provides firestop properties (Col. 5, line 63). Note: firestop is a form of fire protection that is used to seal around openings and between joints in a fire-resistance rated wall or floor assembly. 
Given LANGFORD teaches wall repair compounds include interior finishing and patch compounds such as spackling compound [0019] and INGRISCH teaches fiber-containing paste-like building composition comprises cellulose fibers [0013], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided about 0.1% to about 5% of cellulose fibers of ESPINOZA for the benefit of firestop properties as taught by ESPINOZA (Col. 5, lines 63-68).  
With regard to the claim limitations, “wherein the ratio of carbon fibers to filler is from about 1:1000 to about 1:50,” LANGFORD teaches a wall repair compound comprising 25-95% of filler (Table 1; [0029]) and INGRISCH teaches a compound comprising 0.1 to 5% by weight of carbon fibers [0014]. The amounts of carbon fibers and filler can be adjusted to obtain the claimed range. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which 
Regarding claims 3 and 4, LANGFORD teaches a wall repair compound useful for filling and repairing cracks, holes, and other imperfection in a wall surface, such as the joints between adjacent wallboard panels, includes a conventional filler material and a conventional binder material (Abstract; [0019 and 0038]), Suitable binders include polyvinyl acetate, polyvinyl alcohol, ethylene vinyl acetate co-polymer, and etc. [0021]. The amount of filler is 25-95% and binder is in the amount of 1-45% (Table 1; [0029]) which is within the claimed ratio when the amounts are adjusted. For instance, 25% of binder can be used and 25% of filler can be used for a ratio of 1:1. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MFEP 2131.03 and MPEP 2144.05I.
Regarding claim 6, LANGFORD teaches a wall repair compound comprising 25-95% of filler (Table 1; [0029]) and INGRISCH teaches a compound comprising 0.1 to 5% by weight of carbon fibers [0014]. The amounts of carbon fibers and filler can be adjusted to obtain the claimed range. 

Regarding claim 9, INGRISCH teaches a fiber-containing pasty construction materials containing carbon fibers [0013]. The carbon fibers include polyacrylonitrile fibers [0013]. 
Regarding claim 11, ESPINOZA teaches the composition comprising reinforcing fiber such as cellulose fiber in the amount of from 0.1% to about 5% of the dry weight of the composition (Col. 5, lines 63-68). LANGFORD teaches a wall repair compound comprising 25-95% of filler (Table 1; [0029]). The amounts of cellulose fibers and filler can be adjusted to satisfy the claimed ratios. For instance, when 5% of cellulose fibers is used and 25% of filler is used that is a ratio of 1:5 which is within the claimed range. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955). In 
Regarding claims 16 and 17, LANGFORD teaches the joint compound can also include surfactants [0022], thickeners [0023], non-levelling agents [0024], fungicides, wetting agents, defoamers, surfactants [0025 and 0042-0043], and water ([0029]; Table 1).
Regarding claim 18, LANGFORD teaches a wall repair compound comprises filler in the amount of 25-95% and 1-45% of a binder (Table 1; [0029]). INGRISCH teaches a compound comprising 0.1 to 5% by weight of carbon fibers [0014]. ESPINOZA teaches the composition comprising reinforcing fiber such as cellulose fiber in the amount of from 0.1% to about 5% of the dry weight of the composition (Col. 5, lines 63-68) (cellulose fibers read on fibre additive).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over LANGFORD (U.S. Publication No. 2008/0216715, hereinafter LANGFORD) in view of INGRISCH et al. (U.S. Publication No. 2012/0071588, hereinafter INGRISCH) in view of FOSTER et al. (U.S. Publication No. 2006/0096074, hereinafter FOSTER) in further view of ESPINOZA et al. (U.S. Patent No. 5,746,822, hereinafter ESPINOZA). 
Regarding claim 21, the combined disclosures of LANGFORD, INGRISCH, and FOSTER substantially teaches the present invention, see paragraphs 9-16 above. More specifically, LANGFORD teaches a wall repair compound comprising 25-95% of filler and 1-45% of binder (Table 1; [0029]). INGRISCH teaches a fiber-containing pasty construction materials containing carbon fibers in the amount of 0.1 to 5% and cellulose fibers [0013 and 0014] (no amount of cellulose fibers is explicitly mentioned). FOSTER teaches spackling compounds comprising about 0.5% to about 10% of polyethylene fibers [0018 and 0033].
 However, the combined disclosures do not teach the amount of cellulose fibers (0.01 to 10% by weight). 
In the same field of endeavor of joint compound used for filling and sealing the joints between adjacent wallboards  (Title; Col. 2, lines 65-67; Col. 3, lines 1-5), ESPINOZA teaches the composition comprising reinforcing fiber such as cellulose fiber in the amount of from 0.1% to about 5% of the dry weight of the composition (Col. 5, lines 63-68). The reinforcing fiber provides firestop properties (Col. 5, line 63). Note: firestop is a form of fire protection that is used to seal around openings and between joints in a fire-resistance rated wall or floor assembly. 
Given LANGFORD teaches wall repair compounds include interior finishing and patch compounds such as spackling compound [0019], INGRISCH teaches fiber-containing paste-like building composition comprises 0.1 to 5% of cellulose fibers [0013 and 0014], and FOSTER teaches spackling compounds comprising about 0.5% to about 10% of polyethylene fibers [0018 and 0033], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided about 0.1% to about 5% of cellulose fibers of ESPINOZA with the combined disclosures for the benefit of providing firestop properties in wall repair compositions/joint compound as taught by ESPINOZA (Col. 5, lines 63-68). It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).





Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over LANGFORD (U.S. Publication No. 2008/0216715, hereinafter LANGFORD) in view of INGRISCH et al. (U.S. Publication No. 2012/0071588, hereinafter INGRISCH) in view of ESPINOZA et al. (U.S. Patent No. 5,746,822, hereinafter ESPINOZA) in further view of FOSTER et al. (U.S. Publication No. 2006/0096074, hereinafter FOSTER).
Regarding claim 21, the combined disclosures of LANGFORD, INGRISCH, and ESPINOZA substantially teaches the present invention, see paragraphs 25-32 above. More specifically, LANGFORD teaches a wall repair compound comprising 25-95% of filler and 1-45% of binder (Table 1; [0029]). 
 However, the disclosures do not teach the amount of polymer fibers (0.001 to 1% by weight). 
In the same field of endeavor of spackling compositions used a patch repair for use on wallboards and plaster walls and ceilings [0008, 0009, and 0014], FOSTER teaches the composition comprising polyaramid and/or polyethylene fibers [0033] (which reads on polymer fibers). The amount of polyaramid fibers, polyethylene fibers, or a combination thereof is present is in the amount of from about 0.5 to about 10 percent by weight [0018]. ]. The composition having polyaramid and/or polyethylene fibers provide the composition with novel properties [0033]. More specifically, polyaramid fibers that act as structural strengtheners to provide the dried composition with exceptional strength and resistance to cracking (Abstract; [0018]). 
Given LANGFORD teaches wall repair compounds include interior finishing and patch compounds such as spackling compound [0019], INGRISCH teaches fiber-containing paste-like building composition comprises polyethylene fibers, cellulose fibers, aramid fibers, and etc. [0013], and ESPINOZA teaches joint compound composition comprising cellulose fiber, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the polyethylene fibers of FOSTER with the combined disclosures for the benefit of obtaining novel properties and provides exceptional strength and resistance to cracking to wall repair compositions/joint compound as taught in FOSTER (Abstract; [0018 and 0033]). It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
Response to Arguments
The Office Action mailed 12/14/2020 has been amended in light of the amendments received 05/13/2021. As discussed above, FOSTER and ESPINOZA are relied upon for the amounts of fibre additive (polymer fibers and cellulose fibers). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738.  The examiner can normally be reached on M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVE V. HALL
Primary Examiner




/DEVE V HALL/Primary Examiner, Art Unit 1765